 

Exhibit 10.1

 

EXECUTION VERSION

 

 



 

 

TRANSACTION AGREEMENT

 



 

 

 

among

 

CELANESE CORPORATION,

 

CELANESE SALES NETHERLANDS B.V.,

 

DAICEL CORPORATION,

 

and

 

POLYPLASTICS COMPANY, LTD.

 

Dated as of July 20, 2020

 

 

 



 

 

 

TABLE OF CONTENTS         Page     Article I       DEFINITIONS       Section
1.01 Certain Defined Terms 1 Section 1.02 Definitions 7 Section 1.03
Interpretation and Rules of Construction 8

 

Article II       SALE AND PURCHASE       Section 2.01 Sale and Purchase of the
Shares 9 Section 2.02 Purchase Price; Allocation of Purchase Price 9 Section
2.03 Closing 9 Section 2.04 Closing Deliveries by Seller 10 Section 2.05 Closing
Deliveries by Purchaser 10

 

Article III       REPRESENTATIONS AND WARRANTIES OF CELANESE AND SELLER      
Section 3.01 Organization, Authority and Qualification of Seller and Celanese 11
Section 3.02 No Conflict 11 Section 3.03 Governmental Consents and Approvals 12
Section 3.04 Title to the Shares 12 Section 3.05 Broker’s Fees 12 Section 3.06
Antisocial Forces 12 Section 3.07 Disclaimer of Seller 12

 

Article IV       REPRESENTATIONS AND WARRANTIES OF PURCHASER       Section 4.01
Organization, Authority and Qualification of Purchaser 13 Section 4.02 No
Conflict 14 Section 4.03 Governmental Consents and Approvals 14 Section 4.04
Antisocial Forces 15

 



i

 

 

Article V       REPRESENTATIONS AND WARRANTIES OF THE COMPANY       Section 5.01
Organization, Authority and Qualification of the Company 15 Section 5.02 No
Conflict 15 Section 5.03 Governmental Consents and Approvals 16 Section 5.04
Antisocial Forces 16

 

Article VI       ADDITIONAL AGREEMENTS       Section 6.01 Conduct of Business
prior to the Closing 16 Section 6.02 Efforts; Filings 16 Section 6.03 Terminated
Agreements; Surviving Agreements 18 Section 6.04 Further Action 18 Section 6.05
Tax Matters 19 Section 6.06 Mutual Releases 20 Section 6.07 Director and Officer
Liability and Indemnification 21 Section 6.08 Payment of Dividends 21 Section
6.09 Release from Credit Support Instruments 21 Section 6.10 Books and Records
22 Section 6.11 Nonencumbrance 23 Section 6.12 Guarantee 23

 

Article VII       CONDITIONS TO CLOSING       Section 7.01 Conditions to
Obligations of Celanese and Seller 23 Section 7.02 Conditions to Obligations of
Purchaser 23

 

Article VIII       INDEMNIFICATION       Section 8.01 Survival of
Representations, Warranties and Covenants 24 Section 8.02 Indemnification by
Celanese and Seller 24 Section 8.03 Indemnification by Purchaser and the Company
25 Section 8.04 Notice of Loss; Third Party Claims 25 Section 8.05 Remedies 26

 

Article IX       TERMINATION       Section 9.01 Termination 26 Section 9.02
Effect of Termination 27

 



ii

 

 

Article X       GENERAL PROVISIONS       Section 10.01 Expenses 27 Section 10.02
Notices 27 Section 10.03 Public Announcements 29 Section 10.04 Severability 29
Section 10.05 Entire Agreement 29 Section 10.06 Assignment 30 Section 10.07
Amendment 30 Section 10.08 Waiver 30 Section 10.09 No Third-Party Beneficiaries
30 Section 10.10 Specific Performance 30 Section 10.11 Governing Law 31 Section
10.12 Waiver of Jury Trial 31 Section 10.13 Counterparts 32

 

 

EXHIBITS

 

A

B

C

D

 

SCHEDULES

 

1.01(a)

1.01(b)

1.01(c)

1.01(d)

6.03(a)

7.01(c)

 



iii

 

 

TRANSACTION AGREEMENT, dated as of July 20, 2020 (this “Agreement”), among
Celanese Corporation, a Delaware corporation (“Celanese”), Celanese Sales
Netherlands B.V., a Dutch limited liability company (besloten vennootschap)
(“Seller”), Daicel Corporation, a Japanese stock corporation (kabushiki kaisha)
(“Purchaser”), and Polyplastics Company, Ltd., a Japanese stock corporation
(kabushiki kaisha) (the “Company”).

 

WHEREAS, the Company was formed as a joint venture between Celanese and
Purchaser;

 

WHEREAS, Celanese, Ticona LLC, a Delaware limited liability company (“Ticona”),
Purchaser, and the Company entered into the Master Agreement, dated February 15,
2012 (the “Master Agreement”), pursuant to which the parties thereto and certain
of their Affiliates agreed to execute certain agreements relating to the
ownership and operation of the Company, including the Shareholders Agreement,
dated as of February 15, 2012 (as amended, the “Shareholders Agreement”), among
Celanese, Ticona, Purchaser, and the Company, and the Joint Venture Agreement,
dated as of February 15, 2012 (the “Joint Venture Agreement”), among Celanese,
Ticona, and Purchaser;

 

WHEREAS, Seller owns 2,700,000 of the shares of common stock of the Company (the
“Shares”), which constitutes 45% of the 6,000,000 issued and outstanding shares
of common stock of the Company; and

 

WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to purchase
from Seller, the Shares, upon the terms and subject to the conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties, covenants and agreements contained in this
Agreement, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

 

Article I

 

DEFINITIONS

 

Section 1.01 Certain Defined Terms. For purposes of this Agreement:

 

“Action” means any claim, action, suit, inquiry, proceeding, audit, examination,
litigation, arbitration or investigation by or before any Governmental Authority
or arbitral tribunal.

 

“Affiliate” means, with respect to any specified Person, any other Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person; provided,
that except to the extent otherwise provided herein (a) prior to the Closing,
none of the Company or any of its Subsidiaries shall constitute an Affiliate of
Purchaser or any of Purchaser’s Affiliates, (b) from and after the Closing, the
Company and its Subsidiaries shall each constitute an Affiliate of Purchaser and
each of its Affiliates, and (c) none of the Company or any of its Subsidiaries
shall constitute an Affiliate of Celanese or any of Celanese’s Affiliates.

 



 

 

 

“Ancillary Agreements” means the agreements set forth on Schedule 1.01(a).

 

“Anti-Social Conduct” means (a) a demand or conduct with force or arms, (b) an
unreasonable demand or conduct having no legal cause, (c) threatening or
committing violent behavior relating to business transactions, (d) an action to
defame the reputation or interfere with the business of any Person by spreading
rumors, using fraudulent means or resorting to force, or (e) any other action
similar or analogous to any of the foregoing in any jurisdiction.

 

“Anti-Social Group” means (a) an organized crime group (as defined in the Law
relating to Prevention of Unjustifiable Acts by Gang Members of Japan (Law No.
77 of 1991, as amended), hereinafter the same), (b) a member of an organized
crime group, (c) a Person who used to be a member of an organized crime group
but has only ceased to be such a member for a period of less than five (5)
years, (d) a quasi-member of an organized crime group, (e) a related or
associated company of an organized crime group, (f) a corporate racketeer or
blackmailer advocating social cause or a special intelligence organized crime
group, or (g) a member of any other criminal force similar or analogous to any
of the foregoing in any jurisdiction.

 

“Anti-Social Relationship” means, in relation to a Person, (a) an Anti-Social
Group controls such Person’s management, (b) an Anti-Social Group is
substantively involved in such Person’s management, (c) such Person has entered
into arrangements with an Anti-Social Group for the purpose of, or which have
the effect of, unfairly benefiting such Person or a third party or prejudicing a
third party, (d) such Person is involved in the provision of funds or other
benefits to an Anti-Social Group, or (e) any of such Person’s directors or any
other Person who is substantively involved in such Person’s management has a
socially objectionable relationship with an Anti-Social Group.

 

“Business Day” means a day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in the cities of
Tokyo, Japan; New York, New York, U.S.A.; or Dallas, Texas, U.S.A.

 

“Company Organizational Documents” means the articles of incorporation, by-laws,
the Shareholders Agreement, the Joint Venture Agreement, and any similar
organizational, governing or shareholders agreements of the Company or any of
its Subsidiaries.

 

“Confidentiality Agreement” means that Mutual Nondisclosure Agreement, dated as
of February 1, 2020, between Celanese and Purchaser.

 



 2 

 

 

“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the affairs, policies or management of a Person, whether through
the ownership of voting securities, by contract or otherwise.

 

“Encumbrance” means any charge, claim, mortgage, lien, option, pledge, security
interest or other restriction of any kind (other than those created under
applicable securities Laws, by Purchaser or any of its Affiliates, or under the
Company Organizational Documents).

 

“Environmental Law” means any Law or Governmental Order relating to (a)
pollution, the protection of the environment, including flora and fauna and
their habitats, or health and safety; (b) noise, odor, or nuisance; (c) climate
change or greenhouse gases; (d) natural resources, including natural resource
damages; or (e) the treatment, storage, disposal, manufacture, generation,
transportation, handling, use, reclamation, recycling, registration, evaluation,
authorization, restriction, or Release of, or exposure to, Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
variance or license that the Company or any of its Subsidiaries is required to
possess pursuant to any applicable Environmental Law.

 

“Governmental Authority” means any federal, national, foreign, supranational,
state, provincial, local or other government, governmental, regulatory or
administrative authority, agency, commission or any court of competent
jurisdiction.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Hazardous Materials” means (a) petroleum and petroleum products, by-products or
breakdown products, radioactive materials, asbestos containing materials, per-
and poly-fluoroalkyl substances, polychlorinated biphenyls, and toxic mold; and
(b) any other chemical, material or substance defined or regulated as toxic or
hazardous or as a contaminant, pollutant or hazardous waste, or words of similar
meaning and regulatory effect, or with respect to which Liabilities may be
imposed, under any applicable Environmental Law.

 

“Indemnified Party” means any party hereto that is entitled to indemnification
pursuant to Article VIII.

 

“Indemnifying Party” means any party hereto that is obligated to indemnify
another party hereto pursuant to Article VIII.

 



 3 

 

 

“IP License Agreements” means the POM Intellectual Property Cross License
Agreement, to be entered into by Celanese, Purchaser, and the Company, in
substantially the form attached as Exhibit A; the LCP Intellectual Property
Cross License Agreement, to be entered into by Celanese, Purchaser, and the
Company, in substantially the form attached as Exhibit B; and the Acetic Acid
Intellectual Property Cross License Agreement, to be entered into by Celanese
and Purchaser, in substantially the form attached as Exhibit C.

 

“Law” means any federal, national, foreign, supranational, state, provincial or
local statute, law, ordinance, regulation, rule, code, order, requirement or
rule of law (including common law).

 

“Liabilities” means any and all costs, debts, liabilities and obligations,
including any fines, penalties, judgments, awards or settlements, whether
accrued or unaccrued, fixed or variable, known or unknown, absolute or
contingent, matured or unmatured or determined or determinable, including those
arising under any Law, Action or Governmental Order and those arising under any
contract, lease, agreement, arrangement, commitment or undertaking.

 

“Material Adverse Effect” means any event, circumstance, change in, or effect
on, the Company and its Subsidiaries that is materially adverse to the financial
condition of the Company and its Subsidiaries, taken as a whole; provided,
however, that a “Material Adverse Effect” shall not include any event,
circumstance, change, or effect, directly or indirectly, arising out of or
attributable to or resulting from, alone or in combination: (a) events,
circumstances, changes or effects that generally affect the industries or
segments thereof, in which the Company and its Subsidiaries operate, including
legal and regulatory conditions and changes in the price of commodities or raw
materials; (b) events, circumstances, changes or effects that generally affect
business, economic or political conditions; (c) events, circumstances, changes
or effects affecting the financial, credit or securities markets in the United
States, Japan or in any other country or region in the world, including changes
in interest rates, foreign exchange rates, or credit ratings; (d) events,
circumstances, changes or effects arising out of, or attributable to, the
negotiation, the announcement, the execution, the pendency, or the consummation,
of the transactions contemplated by, this Agreement or any other Transaction
Document, the identity of Purchaser or any of its Representatives, any actions
taken or not taken in accordance with, or contemplated by, this Agreement, any
other Transaction Document or in compliance with applicable Law, actions taken
or not taken at the request of Purchaser or any of its Representatives or any
communication by Purchaser or any of its Representatives (including in respect
of plans or intentions with respect to the Company, its Subsidiaries or their
respective employees), including (i) any actions of competitors; (ii) any
actions taken by, or losses of, employees, customers, distributors, suppliers,
financing sources, landlords, licensors, licensees, sub-licensees or
co-promotion or joint venture partners or any other Persons; (iii) any delays or
cancellations of orders for products or services; or (iv) any actions taken in
connection with obtaining regulatory consents or approvals, or any Action,
event, circumstance, change or effect resulting therefrom or with respect
thereto; (e) events, circumstances, changes or effects arising out of, or
attributable to, strikes, slowdowns, lockouts or work stoppages (pending or
threatened); (f) events, circumstances, changes or effects arising out of, or
attributable to, any reduction or increase in the price of services or products
offered by the Company and its Subsidiaries; (g) events, circumstances, changes
or effects arising out of, or attributable to, acts of armed hostility, sabotage
(including by cyberattack or otherwise), terrorism, national emergency or war
(whether or not declared), including any escalation or worsening thereof;
(h) events, circumstances, changes or effects arising out of, or attributable
to, earthquakes, hurricanes, tsunamis, tornadoes, hail, storms, lightning,
droughts, floods, frosts, mudslides or other natural or manmade disasters, acts
of God, weather-related conditions, explosions or fires, or any force majeure
events in any country or region in the world, including any escalation or
worsening thereof; (i) events, circumstances, changes or effects arising out of,
or attributable to, the COVID-19 pandemic (including the worsening thereof),
(j) events, circumstances, changes or effects arising out of, or attributable
to, changes (or proposed changes) or modifications in U.S. or Japanese generally
accepted accounting principles, other applicable accounting standards or
applicable Law or the interpretation or enforcement thereof; (k) events,
circumstances, changes or effects arising out of, or attributable to, the
failure by the Company or any of its Subsidiaries to meet any internal or other
estimates (including analyst and Purchaser estimates), expectations, forecasts,
plans, projections or budgets for any period (but excluding any underlying cause
of such failure that may independently constitute a Material Adverse Effect if
such cause is not otherwise excluded under this definition); or (l) events,
circumstances, changes or effects arising out of, or attributable to, any
actions taken or not taken by Purchaser, any of its shareholders, or any of
their respective Representatives, or any matter that Purchaser, any of its
shareholders, or any of their respective Representatives is aware of on or prior
to the date hereof, except, in each case of clauses (a), (b) and (c), to the
extent that such events, circumstances, changes or effects have a materially
disproportionate effect on the Company and its Subsidiaries, taken as a whole,
as compared with other participants in the industries in which the Company and
its Subsidiaries operate.

 



 4 

 

 

“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity, as
well as any syndicate or group that would be deemed to be a person under
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended.

 

“Pre-Closing Environmental Liabilities” means any Liability arising out of,
relating to, or resulting from, (a) any Releases of Hazardous Materials prior to
the Closing at, in, on, under, to or from any real property currently owned,
operated or leased by the Company or any of its Subsidiaries; (b) any Releases
of Hazardous Materials prior to the Closing at, in, on, under, to or from any
real property formerly owned, operated or leased by the Company or any of its
Subsidiaries, either by the Company or any of its Subsidiaries or during the
period of their respective ownership, operation or lease of such property; (c)
any Releases of Hazardous Materials at any third-party site that were sent to
such site for treatment, storage or disposal prior to the Closing by the Company
or any of its Subsidiaries, or, during the period of their respective ownership,
operation or lease thereof, from any real property owned, operated or leased by
the Company or any of its Subsidiaries; (d) exposure to Hazardous Materials at
any real property owned or leased by the Company or any of its Subsidiaries
prior to the Closing, or any exposure to any Hazardous Materials included in any
product or material sold or distributed by the Company or any of its
Subsidiaries prior to the Closing; (e) any violation of or noncompliance with
Environmental Laws or Environmental Permits by the Company or any of its
Subsidiaries, or at any real property owned, operated or leased by the Company
or any of its Subsidiaries during the period of their respective ownership,
operation or lease of such property, prior to the Closing; and (f) any Third
Party Claim relating to any of clauses (a) through (e) above.

 



 5 

 

 

“Pre-Closing Product Liabilities” means any Liability arising out of, relating
to, or resulting from, the products or inventory of the Company or any of its
Subsidiaries, including the products’ and the inventories’ manufacture, design,
development, testing, importation, distribution, delivery, transport, storage,
ownership, possession, marketing, labeling, packaging, sale, purchase,
consignment or leasing, or the provision of services with respect to the Company
or any of its Subsidiaries, its products or its inventory, in each case, prior
to the Closing.

 

“Purchase Price Bank Account” means a bank account or accounts to be designated
by Seller in a written notice to Purchaser at least two (2) Business Days prior
to the Closing Date.

 

“Release” means releasing, disposing, discharging, injecting, spilling, leaking,
pumping, pouring, leaching, migrating, dumping, emitting, escaping or emptying
into the environment, including soil, sediment, subsurface strata, surface
water, groundwater, or ambient air.

 

“Representatives” means with respect to any Person, such Person’s Affiliates and
its and their respective directors, officers, employees, agents, other
representatives and advisors.

 

“Required Antitrust Clearances” means the consents, authorizations, orders,
approvals, decisions, expiration or termination of waiting periods, or
declarations required under the antitrust, competition or other similar Laws of
the jurisdictions identified on Schedule 1.01(b).

 

“Stub Dividend” means a dividend (prorated as applicable) to be paid by the
Company in respect of the period beginning on the day following the end of the
fiscal year with respect to which the last annual dividend of the Company was
paid and ending on (and including) the Closing Date; provided, that the amount
of such dividend is consistent (taking into account any such proration and any
interim dividends paid by the Company during such period) with the amount of
dividends to be paid by the Company as contemplated by the Shareholders
Agreement.

 

“Subsidiary” of any specified Person means any general or limited partnership,
company, corporation, limited liability company, limited liability partnership
or other organization, whether incorporated or unincorporated, which is
controlled by such Person.

 



 6 

 

 

“Supply Agreements” means (a) the Master Supply Agreement, dated as of February
15, 2012, among the Company, Ticona and Celanese (as amended, including by the
Letter Agreement and Amendment No. 1 to Master Supply Agreement, dated December
12, 2013, and the Confirmation for Malaysian Expansion 2014 attached as Exhibit
AA thereto (the “Malaysian Confirmation”)); (b) the Resin Quality Agreement,
dated as of January 14, 2016, between Celanese and the Company; (c) the
Memorandum of Understanding on Nomination Supply and Delivery of Resin between
Celanese and the Company dated October 1, 2016; and (d) the Confidential
Settlement Agreement and Release, effective October 8, 2019, between Celanese
and the Company.

 

“Surviving Agreements” means (a) the Supply Agreements as amended at the Closing
by the Supply Agreement Amendments (as defined in Section 6.03(b)); and (b) the
agreements set forth on Schedule 1.01(c).

 

“Tax” or “Taxes” means all U.S. federal, state, local and non-U.S. taxes, and
other assessments of a similar nature including: (a) taxes or other charges on
or with respect to income, franchises, windfall or other profits, gross
receipts, profits, sales, use, capital stock, payroll, employment, social
security, workers’ compensation, unemployment compensation or net worth; (b)
taxes or other charges in the nature of excise, withholding, ad valorem, stamp,
transfer, value added or gains taxes; (c) license, registration and
documentation fees; and (d) customs duties, tariffs and similar charges, in each
case, whether imposed directly or through withholding, and including any
interest, additions to tax, or penalties applicable thereto.

 

“Terminated Agreements” means (a) the agreements set forth on Schedule 1.01(d);
and (b) any other agreements terminated pursuant to the Omnibus Termination
Agreement, (each of the agreements provided under foregoing clauses (a) through
(b), as amended); provided, that this Agreement, the other Transaction Documents
and the Surviving Agreements shall not be considered Terminated Agreements.

 

“Transaction Documents” means this Agreement and the Ancillary Agreements.

 

Section 1.02 Definitions. The following terms have the meanings set forth in the
Sections set forth below:

 

Definition Location Agreement Preamble Celanese Preamble Closing 2.03 Closing
Date 2.03(b) Company Preamble Credit Support Instruments 6.09 D&O Indemnified
Party 6.07(a) Divestiture 6.02(c) Joint Venture Agreement Recitals Losses 8.02

 



 7 

 

 

Malaysian Confirmation 1.01 Master Agreement Recitals Omnibus Termination
Agreement 6.03(a) Purchase Price 2.02(a) Purchaser Preamble Purchaser Released
Liabilities 6.06(b) Purchaser Released Parties 6.06(a) Seller Preamble Seller
Released Liabilities 6.06(a) Seller Released Parties 6.06(a) Shareholders
Agreement Recitals Shares Recitals Supply Agreement Amendments 6.03(b) Surviving
Payment Obligations 6.03(a) Termination Date 9.01(a) Third Party Claim 8.04
Ticona Recitals

 

Section 1.03 Interpretation and Rules of Construction. In this Agreement, except
to the extent otherwise provided or that the context otherwise requires:

 

(a)               when a reference is made in this Agreement to an Article,
Section, Exhibit or Schedule, such reference is to an Article or Section of, or
an Exhibit or Schedule to, this Agreement;

 

(b)               the table of contents and headings for this Agreement are for
reference purposes only and do not affect in any way the meaning or
interpretation of this Agreement;

 

(c)               whenever the words “include,” “includes” or “including” are
used in this Agreement, they are deemed to be followed by the words “without
limitation”;

 

(d)               the words “hereof,” “herein” and “hereunder” and words of
similar import, when used in this Agreement, refer to this Agreement as a whole
and not to any particular provision of this Agreement;

 

(e)               all terms defined in this Agreement have the defined meanings
when used in any certificate or other document delivered or made available
pursuant hereto, unless otherwise defined therein;

 

(f)                references to “day” or “days” are to calendar days;

 

(g)               the definitions contained in this Agreement are applicable to
the singular as well as the plural forms of such terms;

 



 8 

 

 

(h)               whenever words of one gender are used in this Agreement, they
are deemed to include the other gender;

 

(i)                 references to a Person are also to its successors and
permitted assigns;

 

(j)                 the parties hereto have each participated in the negotiation
and drafting of this Agreement and the other Transaction Documents, and if an
ambiguity or question of interpretation should arise, this Agreement and the
other Transaction Documents shall be construed as if drafted jointly by the
parties hereto or thereto, as applicable, and no presumption or burden of proof
shall arise favoring or burdening any party by virtue of the authorship of any
of the provisions in this Agreement or the other Transaction Documents;

 

(k)               when calculating the period of time before which, within which
or following which any act is to be done or step taken pursuant to this
Agreement, the date that is the reference date in calculating such period shall
be excluded. If the last day of such period is not a Business Day, the period in
question shall end on the next succeeding Business Day; and

 

(l)                 references to sums of money are expressed in lawful currency
of the United States, and “$” refers to United States dollars.

 

 

Article II

 

SALE AND PURCHASE

 

Section 2.01 Sale and Purchase of the Shares. Upon the terms and subject to the
conditions of this Agreement, at the Closing, Seller shall sell to Purchaser,
and Purchaser shall purchase from Seller, the Shares.

 

Section 2.02 Purchase Price; Allocation of Purchase Price.

 

(a)               The purchase price for the Shares shall be $1,575,000,000 (the
“Purchase Price”).

 

(b)               The Purchase Price shall be allocated only to the Shares. None
of Seller, Purchaser or any of their respective Affiliates shall take any
position (whether in audits, tax returns or otherwise) that is inconsistent with
such allocation unless required to do so by applicable Law.

 



 9 

 

 

Section 2.03 Closing. Upon the terms and subject to the conditions of this
Agreement, the sale and purchase of the Shares as contemplated by this Agreement
shall take place at a closing (the “Closing”) to be held (a) at the offices of
Shearman & Sterling LLP, Fukoku Seimei Building, 9th Floor, 2-2-2 Uchisaiwaicho,
Chiyoda-ku, Tokyo, Japan; or (b) if the parties hereto agree otherwise in
writing, remotely via the electronic exchange of documents and signatures, at
9:00 a.m. New York time (x) on the fifth (5th) Business Day following the
satisfaction or waiver of the conditions to the obligations of the parties
hereto set forth in Article VII (other than conditions that by their nature are
to be satisfied at the Closing, and subject to the satisfaction or waiver of
such conditions) or; (y) at such other place or at such other time, or on such
other date, as Seller and Purchaser may mutually agree upon in writing (the day
on which the Closing takes place being the “Closing Date”).

 

Section 2.04 Closing Deliveries by Seller. At the Closing, Seller shall deliver
or cause to be delivered to Purchaser:

 

(a)               (i) the share certificate(s) representing the Shares and (ii)
a request of change of entry in the shareholder register for the Shares pursuant
to Article 133 of the Japan Companies Act duly executed by Seller;

 

(b)               an executed counterpart of each Ancillary Agreement (each of
which (other than the IP License Agreements) shall be in form and substance
agreed between Purchaser and Seller) to which Celanese, Seller or any of their
respective Affiliates is a party;

 

(c)               the certificate referenced in Section 7.02(a)(iii);

 

(d)               a receipt acknowledging receipt of the Purchase Price; and

 

(e)               if not already delivered, the resignation letters of the
directors and officers of the Company nominated by Celanese or Seller in
substantially the form attached as Exhibit D.

 

Section 2.05 Closing Deliveries by Purchaser. At the Closing, Purchaser shall
deliver or cause to be delivered to Seller:

 

(a)               the Purchase Price by wire transfer in immediately available
funds to the Purchase Price Bank Account;

 

(b)               an executed counterpart of each Ancillary Agreement (each of
which (other than the IP License Agreements) shall be in form and substance
agreed between Purchaser and Seller) to which Purchaser or any of its Affiliates
(for purposes of this clause (b), including the Company and any of its
Subsidiaries) is a party;

 

(c)               the certificate referenced in Section 7.01(a)(iii); and

 

(d)               a receipt acknowledging receipt of the share certificate(s)
representing the Shares.

 



 10 

 

 

Article III

 

REPRESENTATIONS AND WARRANTIES OF CELANESE AND SELLER

 

Celanese and Seller hereby jointly and severally represent and warrant to the
other parties hereto as follows:

 

Section 3.01 Organization, Authority and Qualification of Seller and Celanese.
Seller is a limited liability company (besloten vennootschap) duly organized,
validly existing and in good standing (to the extent such concept is recognized)
under the laws of the Netherlands. Celanese is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
U.S.A. Each of Seller and Celanese has all necessary corporate power and
authority to enter into this Agreement and the other Transaction Documents to
which it is a party, to carry out its obligations hereunder and thereunder and
to consummate the transactions contemplated hereby and thereby. The execution
and delivery by each of Seller and Celanese of this Agreement and the other
Transaction Documents to which it is a party, the performance by each of Seller
and Celanese of its obligations hereunder and thereunder, and the consummation
by each of Seller and Celanese of the transactions contemplated hereby and
thereby, have been duly authorized by all requisite action on the part of each
of Seller and Celanese. This Agreement has been, and upon their execution, the
other Transaction Documents to which Seller or Celanese is a party, will be,
duly executed and delivered by Seller and Celanese respectively, and (assuming
due authorization, execution and delivery by the other parties thereto) this
Agreement constitutes, and upon their execution, each of the other Transaction
Documents to which Seller or Celanese is a party, will constitute, a legal,
valid and binding obligation of Seller and Celanese respectively, enforceable
against Seller and Celanese, respectively, in accordance with their respective
terms, subject to the effect of any applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar Laws relating
to, or affecting, creditors’ rights generally and subject to the effect of
general principles of equity (regardless of whether considered in a proceeding
at law or in equity).

 

Section 3.02 No Conflict. Assuming that all consents, approvals, authorizations
and other actions described in Section 3.03 have been obtained, all filings and
notifications listed in Section 3.03 have been made, any applicable waiting
period has expired or been terminated, and except as may result from any facts
or circumstances relating solely to Purchaser or its Affiliates, the execution,
delivery and performance by Seller and Celanese of this Agreement does not
(a) violate, conflict with, or result in the breach of any provision of the
certificate of incorporation or by-laws (or similar organizational documents) of
Seller or Celanese; (b) conflict with, or violate, any Law or Governmental Order
applicable to Seller or Celanese; or (c) conflict with, result in any breach of,
constitute a default (or an event which, with the giving of notice or lapse of
time, or both, would become a default) under, require any consent under, or give
to others any rights of termination, acceleration or cancellation of, any note,
bond, mortgage or indenture, contract, agreement, lease, sublease, license,
permit, franchise or other instrument or arrangement to which Seller or Celanese
or any Affiliates of Seller or Celanese is a party except, in the case of
clauses (b) and (c) above, as would not materially and adversely affect the
ability of Seller or Celanese to carry out its respective obligations under, and
to consummate the transactions contemplated by, this Agreement.

 



 11 

 

 

Section 3.03 Governmental Consents and Approvals. The execution, delivery and
performance by Seller and Celanese of this Agreement does not require any
consent, approval, authorization or other order or declaration of, action by,
filing with or notification to, any Governmental Authority, other than (a) in
connection with the Required Antitrust Clearances; (b) where the failure to
obtain such consent, approval, authorization or action, or to make such filing
or notification, would not prevent or materially delay the consummation by
Seller or Celanese of the transactions contemplated by this Agreement; or
(c) consents, approvals, authorizations or other orders or declarations of,
actions by, filings with, or notifications to, any Governmental Authority as a
result of any facts or circumstances relating solely to Purchaser or any of its
Affiliates.

 

Section 3.04 Title to the Shares. Seller is the record and beneficial owner of
the Shares and Seller has good and valid title to the Shares free and clear of
any Encumbrances. Except for any agreements with Purchaser, the Company or any
of their respective Affiliates, there are no voting trusts, stockholder
agreements, proxies, powers of attorney or other rights or agreements with
respect to the voting or transfer of the Shares. Upon payment of the Purchase
Price by Purchaser at the Closing, Seller will deliver good and valid title to
the Shares to Purchaser free and clear of any Encumbrances.

 

Section 3.05 Broker’s Fees. Neither Seller nor any of its Affiliates has
employed any broker or finder or incurred any Liability for any broker’s fees,
commissions or finder’s fees in connection with any of the transactions
contemplated by this Agreement.

 

Section 3.06 Antisocial Forces. Neither Seller nor any of its Representatives is
classified as, belongs to, or is associated with, an Anti-Social Group, has an
Anti-Social Relationship, or has engaged in Anti-Social Conduct, whether
directly or indirectly through a third party.

 



 12 

 

 

Section 3.07 Disclaimer of Seller.

 

(a)               EXCEPT AS EXPRESSLY SET FORTH IN THIS ARTICLE III AND
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, NONE OF SELLER OR ITS
REPRESENTATIVES MAKES OR HAS MADE ANY REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, AT LAW OR IN EQUITY, IN RESPECT OF ANY OF THE SHARES, THE COMPANY AND
ITS SUBSIDIARIES, THEIR RESPECTIVE BUSINESSES, OR THE TRANSACTIONS CONTEMPLATED
HEREBY AND UNDER THE OTHER TRANSACTION DOCUMENTS. NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, SELLER AND ITS REPRESENTATIVES HAVE NOT MADE ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, WITH
RESPECT TO (I) MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR USE OR PURPOSE AND
ALL OTHER WARRANTIES ARISING UNDER THE UNIFORM COMMERCIAL CODE (OR SIMILAR
LAWS); (II) ANY PROJECTIONS, ESTIMATES, PROSPECTS, FORECASTS, PLANS, AND BUDGET
INFORMATION FURNISHED BY SELLER OR ITS REPRESENTATIVES (INCLUDING THE
REASONABLENESS OF THE ASSUMPTIONS UNDERLYING SUCH PROJECTIONS, ESTIMATES,
PROSPECTS, FORECASTS, PLANS, AND BUDGET INFORMATION); (III) THE OPERATION OF THE
businessES of the company and its subsidiaries PRIOR TO OR AFTER THE CLOSING; OR
(IV) THE PROBABLE SUCCESS, PROFITABILITY OR PROSPECTS OF THE businessES of the
company and its subsidiaries AFTER THE CLOSING AND ANY SUCH REPRESENTATION OR
WARRANTY IS HEREBY EXPRESSLY DISCLAIMED.

 

(b)               NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, NONE OF
SELLER OR ITS REPRESENTATIVES WILL HAVE, OR BE SUBJECT TO, ANY LIABILITY OR
INDEMNIFICATION OBLIGATION TO PURCHASER, THE COMPANY, ANY OF THEIR RESPECTIVE
REPRESENTATIVES, OR ANY OTHER PERSON RESULTING FROM THE DISTRIBUTION TO
PURCHASER, THE COMPANY, OR ANY OF THEIR RESPECTIVE REPRESENTATIVES, OR
PURCHASER’S, THE COMPANY’S, OR ANY OF THEIR RESPECTIVE REPRESENTATIVES’ USE OF
ANY INFORMATION RELATING TO THE COMPANY, ITS SUBSIDIARIES, OR ANY OF THEIR
RESPECTIVE BUSINESSES, INCLUDING ANY INFORMATION, DOCUMENTS, PROJECTIONS,
ESTIMATES, PROSPECTS, FORECASTS, PLANS, OR BUDGET INFORMATION (INCLUDING THE
ASSUMPTIONS UNDERLYING SUCH PROJECTIONS, ESTIMATES, PROSPECTS, FORECASTS, PLANS,
AND BUDGET INFORMATION), DISCUSSION MATERIALS OR OTHER MATERIALS MADE AVAILABLE
TO PURCHASER, THE COMPANY, OR ANY OF THEIR RESPECTIVE REPRESENTATIVES, WHETHER
ORALLY OR IN WRITING, ON DILIGENCE CALLS OR IN MEETINGS, IN RESPONSES TO
QUESTIONS SUBMITTED ON BEHALF OF PURCHASER, THE COMPANY, OR ANY OF THEIR
RESPECTIVE REPRESENTATIVES OR IN ANY OTHER FORM IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS.

 



 13 

 

 

Article IV

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser hereby represents and warrants to the other parties hereto as follows:

 

Section 4.01 Organization, Authority and Qualification of Purchaser. Purchaser
is a stock corporation (kabushiki kaisha) duly organized, validly existing and
in good standing (to the extent such concept is recognized) under the laws of
Japan and has all necessary corporate power and authority to enter into this
Agreement and the other Transaction Documents to which it is a party, to carry
out its obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery by Purchaser of this
Agreement and the other Transaction Documents to which it is a party, the
performance by Purchaser of its obligations hereunder and thereunder, and the
consummation by Purchaser of the transactions contemplated hereby and thereby,
have been duly authorized by all requisite action on the part of Purchaser. This
Agreement has been, and upon their execution, the other Transaction Documents to
which Purchaser is a party, will be, duly executed and delivered by Purchaser,
and (assuming due authorization, execution and delivery by the other parties
thereto) this Agreement constitutes, and upon their execution, each of the other
Transaction Documents to which Purchaser is a party, will constitute, a legal,
valid and binding obligation of Purchaser, enforceable against Purchaser in
accordance with their respective terms, subject to the effect of any applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other similar Laws relating to, or affecting, creditors’ rights generally and
subject to the effect of general principles of equity (regardless of whether
considered in a proceeding at law or in equity).

 

Section 4.02 No Conflict. Assuming that all consents, approvals, authorizations
and other actions described in Section 4.03 have been obtained, all filings and
notifications listed in Section 4.03 have been made, any applicable waiting
period has expired or been terminated, and except as may result from any facts
or circumstances relating solely to Celanese, Seller or any of their respective
Affiliates, the execution, delivery and performance by Purchaser of this
Agreement does not (a) violate, conflict with, or result in the breach of any
provision of the certificate of incorporation or by-laws (or similar
organizational documents) of Purchaser; (b) conflict with or violate any Law or
Governmental Order applicable to Purchaser; or (c) conflict with, result in any
breach of, constitute a default (or an event which, with the giving of notice or
lapse of time, or both, would become a default) under, require any consent
under, or give to others any rights of termination, acceleration or cancellation
of, any note, bond, mortgage or indenture, contract, agreement, lease, sublease,
license, permit, franchise or other instrument or arrangement to which Purchaser
or any of its Affiliates is a party except, in the case of clauses (b) and (c)
above, as would not materially and adversely affect the ability of Purchaser to
carry out its obligations under, and to consummate the transactions contemplated
by, this Agreement.

 

Section 4.03 Governmental Consents and Approvals. The execution, delivery and
performance by Purchaser of this Agreement does not require any consent,
approval, authorization or other order or declaration of, action by, filing with
or notification to, any Governmental Authority, other than (a) in connection
with the Required Antitrust Clearances; (b) where the failure to obtain such
consent, approval, authorization or action, or to make such filing or
notification, would not prevent or materially delay the consummation by
Purchaser of the transactions contemplated by this Agreement; or (c) consents,
approvals, authorizations or other orders or declarations of, actions by,
filings with, or notifications to, any Governmental Authority as a result of any
facts or circumstances relating solely to Celanese, Seller or any of their
respective Affiliates.

 



 14 

 

 

Section 4.04 Antisocial Forces. Neither Purchaser nor any of its Representatives
is classified as, belongs to, or is associated with, an Anti-Social Group, has
an Anti-Social Relationship, or has engaged in Anti-Social Conduct, whether
directly or indirectly through a third party.

 

Article V

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to the other parties hereto as
follows:

 

Section 5.01 Organization, Authority and Qualification of the Company. The
Company is a stock corporation (kabushiki kaisha) duly organized, validly
existing and in good standing (to the extent such concept is recognized) under
the laws of Japan and has all necessary corporate power and authority to enter
into this Agreement and the other Transaction Documents to which it is a party,
to carry out its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery by the
Company of this Agreement and the other Transaction Documents to which it is a
party, the performance by the Company of its obligations hereunder and
thereunder, and the consummation by the Company of the transactions contemplated
hereby and thereby, have been duly authorized by all requisite action on the
part of the Company. This Agreement has been, and upon their execution, the
other Transaction Documents to which the Company is a party, will be, duly
executed and delivered by the Company, and (assuming due authorization,
execution and delivery by the other parties thereto) this Agreement constitutes,
and upon their execution, each of the other Transaction Documents to which the
Company is a party, will constitute, a legal, valid and binding obligation of
the Company, enforceable against the Company in accordance with their respective
terms, subject to the effect of any applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar Laws relating
to, or affecting, creditors’ rights generally and subject to the effect of
general principles of equity (regardless of whether considered in a proceeding
at law or in equity).

 

Section 5.02 No Conflict. Assuming that all consents, approvals, authorizations
and other actions described in Section 5.03 have been obtained, all filings and
notifications listed in Section 5.03 have been made, any applicable waiting
period has expired or been terminated, and except as may result from any facts
or circumstances relating solely to Celanese, Seller, Purchaser or any of their
respective Affiliates, the execution, delivery and performance by the Company of
this Agreement does not (a) violate, conflict with, or result in the breach of
any provision of the articles of incorporation or by-laws (or similar
organizational documents) of the Company; (b) conflict with or violate any Law
or Governmental Order applicable to the Company; or (c) conflict with, result in
any breach of, constitute a default (or an event which, with the giving of
notice or lapse of time, or both, would become a default) under, require any
consent under, or give to others any rights of termination, acceleration or
cancellation of, any note, bond, mortgage or indenture, contract, agreement,
lease, sublease, license, permit, franchise or other instrument or arrangement
to which the Company or any of its Affiliates is a party except, in the case of
clauses (b) and (c) above, as would not materially and adversely affect the
ability of the Company to carry out its obligations under, and to consummate the
transactions contemplated by, this Agreement.

 



 15 

 

 

Section 5.03 Governmental Consents and Approvals. The execution, delivery and
performance by the Company of this Agreement does not require any consent,
approval, authorization or other order or declaration of, action by, filing with
or notification to, any Governmental Authority, other than (a) in connection
with the Required Antitrust Clearances; (b) where the failure to obtain such
consent, approval, authorization or action, or to make such filing or
notification, would not prevent or materially delay the consummation by the
Company of the transactions contemplated by this Agreement; or (c) consents,
approvals, authorizations or other orders or declarations of, actions by,
filings with, or notifications to, any Governmental Authority as a result of any
facts or circumstances relating solely to Celanese, Seller, Purchaser, or any of
their respective Affiliates.

 

Section 5.04 Antisocial Forces. Neither the Company nor any of its
Representatives is classified as, belongs to, or is associated with, an
Anti-Social Group, has an Anti-Social Relationship, or has engaged in
Anti-Social Conduct, whether directly or indirectly through a third party.

 

Article VI

 

ADDITIONAL AGREEMENTS

 

Section 6.01 Conduct of Business prior to the Closing. From the date of this
Agreement and until the earlier of the Closing Date and the date on which this
Agreement is terminated pursuant to Section 9.01, except as expressly required
by this Agreement or applicable Law, or as the parties hereto shall otherwise
consent to in writing (which consent shall not be unreasonably withheld,
conditioned or delayed), the Company shall, and shall cause its Representatives
to, and Seller and Purchaser shall use commercially reasonable best efforts to
direct the Company to, conduct the businesses of the Company and its
Subsidiaries in the ordinary course in all material respects (it being agreed
that any capital expenditures made in amounts consistent with past practice
shall be deemed to be made in the ordinary course), including by not taking any
action (other than conducting the business of the Company and its Subsidiaries
in the ordinary course in all material respects) that would adversely affect the
ability of the Company to pay dividends in accordance with this Agreement.

 



 16 

 

 

Section 6.02 Efforts; Filings.

 

(a)               Each of the parties hereto shall use its commercially
reasonable best efforts to obtain all authorizations, consents, Governmental
Orders and approvals of all Governmental Authorities and officials that may be
or become necessary for its execution and delivery of, and the performance of
its obligations pursuant to, this Agreement and the other Transaction Documents
and shall cooperate fully with the other parties hereto in promptly seeking to
obtain all such authorizations, consents, Governmental Orders and approvals.
Each party hereto agrees to (i) promptly make, or cause to be made, the
appropriate filings and notifications in connection with the Required Antitrust
Clearances and with respect to the transactions contemplated by this Agreement;
and (ii) supply as promptly as practicable to the appropriate Governmental
Authorities any additional information and documentary material that may be
requested by such Governmental Authorities in connection with the Required
Antitrust Clearances or with respect to the transactions contemplated by this
Agreement and the other Transaction Documents. All filing fees and payments to
any Governmental Authority in order to obtain any authorizations, consents,
Governmental Orders or approvals pursuant to this Section 6.02 shall be borne
equally by Purchaser and Seller.

 

(b)               The parties hereto agree to coordinate, cooperate and assist
one another in connection with all actions to be taken pursuant to Section
6.02(a), including the preparation and making of the filings and notifications
referred to therein and, if requested, amending or furnishing additional
information hereunder, including, subject to applicable Law, providing copies of
all related documents to the non-filing parties’ outside legal counsel prior to
filing; provided, that such material may be redacted as necessary to (i) comply
with contractual arrangements; (ii) address good faith legal privilege or
confidentiality concerns; (iii) comply with applicable Law; and (iv) remove
references concerning the valuation of the Company, and, to the extent
practicable, none of the parties hereto shall file any such document or have any
material communication with any Governmental Authority without prior
consultation with the other parties hereto. To the extent that any Governmental
Authority raises any objection or proposes any condition or other restriction on
the business of any party hereto or any of its Affiliates in connection with a
Required Antitrust Clearance, the parties hereto shall (x) use their
commercially reasonable best efforts to resolve such objection (including by
revising applicable Transaction Documents) or remove or modify such condition or
restriction to enable the Closing to occur prior to the Termination Date and (y)
cooperate in good faith in connection therewith. Each party hereto shall keep
the other parties apprised of the content and status of any material
communications with, and communications from, any Governmental Authority with
respect to the transactions contemplated by this Agreement. To the extent
permitted by a Governmental Authority, each party hereto shall permit
Representatives of the other parties hereto to participate in any material
meetings and discussions with any such Governmental Authority. Notwithstanding
the foregoing, in no event shall this Section 6.02(b) require Purchaser or the
Company or any Subsidiary or Affiliate thereof to take any action that is
reasonably expected to materially and adversely affect Purchaser, the Company
and their respective Subsidiaries (taken as a whole) following the consummation
of the transactions contemplated by this Agreement. Notwithstanding anything
herein to the contrary, Purchaser and the Company shall be responsible for, and
indemnify each of Celanese and Seller against, any out-of-pocket Losses incurred
by them resulting directly from the failure by Purchaser to obtain, receive or
honor any consents, authorizations, orders, approvals, decisions, expiration or
termination of waiting periods, or declarations required under the antitrust,
competition or other similar Laws of any jurisdiction other than those
identified in Schedule 1.01(b) in connection with this Agreement and
transactions contemplated hereby.

 



 17 

 

 

(c)               Notwithstanding anything in this Agreement to the contrary,
nothing contained in this Agreement shall be deemed to require Purchaser or the
Company or any Subsidiary or Affiliate thereof to agree to any Divestiture (as
defined below). Neither Seller nor Celanese shall, without the prior written
consent of Purchaser, implement or agree to implement any Divestiture. For
purposes of this Agreement, a “Divestiture” means any license, sale or other
disposition or holding separate (through establishment of a trust or otherwise)
of any shares of capital stock or of any business, assets or properties of
Purchaser or the Company or any Subsidiary or Affiliate of Purchaser or the
Company, in each case, that is reasonably expected to materially and adversely
affect Purchaser or the Company following the consummation of the transactions
contemplated by this Agreement.

 

Section 6.03 Terminated Agreements; Surviving Agreements.

 

(a)               The parties hereto shall, and shall cause their Affiliates to,
terminate the Terminated Agreements (to the extent they have not been terminated
or expired prior to the Closing) effective as of the Closing (except for the
payment obligations set forth on Schedule 6.03(a) (the “Surviving Payment
Obligations”)) pursuant to an omnibus termination agreement to be executed at
the Closing by each of the parties to the Terminated Agreements (the “Omnibus
Termination Agreement”).

 

(b)               The parties hereto hereby acknowledge and agree that each of
the Surviving Agreements shall survive the Closing and continue in full force
and effect in accordance with their respective terms; provided, that the parties
hereto shall, and shall cause their respective Affiliates to, amend the Supply
Agreements at the Closing so that the supply arrangements thereunder will
survive the Closing only to the extent necessary to consummate the transactions
contemplated by the Malaysian Confirmation and the Confidential Settlement
Agreement and Release, effective October 8, 2019, between Celanese and the
Company and solely until such time as such transactions are complete (such
amendments, the “Supply Agreement Amendments”).

 

Section 6.04 Further Action. Except as otherwise provided in this Agreement, the
parties hereto shall, and shall cause their respective Affiliates to, use
commercially reasonable best efforts to take, or cause to be taken, and shall
otherwise reasonably cooperate with one another to the extent necessary to
ensure that all appropriate action, to do, or cause to be done, all things
necessary, proper or advisable under applicable Law to execute and deliver such
documents and other papers as may be required to carry out the provisions of
this Agreement and the other Transaction Documents and to consummate and make
effective the transactions contemplated by this Agreement and the other
Transaction Documents. From time to time after the date hereof, without
additional consideration, each party hereto shall, and shall cause its
Affiliates to, execute and deliver such further instruments and take such other
action as may be necessary or is reasonably requested by the other parties
hereto to make effective the transactions contemplated by this Agreement and the
other Transaction Documents.

 



 18 

 

 

Section 6.05 Tax Matters.

 

(a)               Each party hereto shall bear any and all sales, documentary,
use, value added, transfer, stamp, stock transfer, registration, and real
property transfer or gains and similar Taxes that may be imposed upon, or
payable or collectible or incurred by, such party in connection with this
Agreement and the transactions contemplated hereby. The party that is required
to pay such Taxes shall timely pay such taxes to the appropriate Governmental
Authority, and the other party shall cooperate in the execution and delivery of
all instruments and certificates necessary to enable the appropriate party to
comply with any filing requirements pursuant to this Section 6.05(a).

 

(b)               Purchaser and Seller agree to cooperate in the execution and
delivery of all instruments and certificates necessary to enable Purchaser to
comply with any pre-Closing filing requirements, including value added tax
invoices.

 

(c)               The Company hereby represents that as of the date of this
Agreement, the value of real property of the Company that is located in Japan
represents less than 50% of value of the Company’s assets. Based on the
foregoing representation, Purchaser and Seller agree that the transfer of the
Shares by Seller are not subject to Japanese Taxes and Purchaser will not
withhold any such Taxes from any amount due to Seller pursuant to this
Agreement.

 

(d)               Each of Purchaser and Seller shall provide or cause to be
provided, and continue to provide or cause to be provided post-Closing, to the
other party such documentation and information as either of them reasonably may
request for Tax purposes in relation to the transaction contemplated by the
Transaction Documents or the ownership of the Company; provided that Seller
shall not be required to provide any Seller Tax returns. The requesting party
shall reimburse the party to whom such request is made for any costs and
expenses incurred by such party in order to satisfy such request. Each of
Purchaser and Seller shall retain all Tax returns, schedules, work papers and
other material records and documents relating to Tax matters of the Company and
its Subsidiaries until the later of (i) the expiration of the statute of
limitations for the Tax periods to which the Tax returns or other documents
relate and (ii) with respect to Tax returns, five (5) years following the due
date (without extension) for such Tax returns.

 



 19 

 

 

Section 6.06 Mutual Releases.

 

(a)               Each of Celanese and Seller, on its own behalf and on behalf
of its Representatives, successors and assigns (the “Seller Released Parties”),
hereby, effective as of the Closing, generally, irrevocably, unconditionally and
completely waives and releases and forever discharges the Company, the Company’s
Subsidiaries, Purchaser and each of their respective Representatives, successors
and assigns (the “Purchaser Released Parties”) of and from all demands, actions,
causes of action, suits, accounts, covenants, contracts, agreements, damages,
claims and other Liabilities whatsoever of every name and nature, both at law
and in equity, whether arising directly or indirectly from any act or omission,
whether intentional or unintentional (i) arising under, relating to, or
resulting from (x) the Company Organizational Documents; or (y) the Terminated
Agreements; or (ii) otherwise arising out of, relating to, or resulting from,
(x) the Company or any of its Subsidiaries or their respective businesses, (y)
Purchaser’s ownership of the Company; or (z) a Purchaser Released Party acting
as a director, officer, contractor, consultant, employee, agent or advisor of
the Company or any of its Subsidiaries prior to the Closing (collectively, the
“Seller Released Liabilities”); provided, that this release shall not affect the
Surviving Payment Obligations, the Surviving Agreements, or the Purchaser
Released Parties’ and their respective Affiliates’ rights and obligations under
the Transaction Documents. Each of Celanese and Seller shall not, and shall
ensure that the Seller Released Parties do not, commence any Action asserting
any claim or demand, including any claim of contribution or indemnification,
against any Purchaser Released Party with respect to the Seller Released
Liabilities. Seller shall reimburse Purchaser or the Company or any other
Purchaser Released Party for any reasonable and documented out-of-pocket costs
and expenses, including attorneys’ fees, incurred by them as a result of any
breach of this clause (a) by the Seller Released Parties.

 

(b)               Each of Purchaser and the Company, on its own behalf and on
behalf of its respective Representatives, successors and assigns, hereby,
effective as of the Closing, generally, irrevocably, unconditionally and
completely waives and releases and forever discharges the Seller Released
Parties of and from all demands, actions, causes of action, suits, accounts,
covenants, contracts, agreements, damages, claims and other Liabilities
whatsoever of every name and nature, both at law and in equity, whether arising
directly or indirectly from any act or omission, whether intentional or
unintentional (i) arising under, relating to, or resulting from, (x) the Company
Organizational Documents or any other organizational document of the Company or
any of its Subsidiaries; or (y) the Terminated Agreements; or (ii) otherwise
arising out of, relating to, or resulting from, (x) the Company or any of its
Subsidiaries or their respective businesses, (y) Seller’s ownership of the
Company; or (z) a Seller Released Party acting as a director, officer,
contractor, consultant, employee, agent or advisor of the Company or any of its
Subsidiaries prior to the Closing (collectively, the “Purchaser Released
Liabilities”); provided, that this release shall not affect the Surviving
Payment Obligations, the Surviving Agreements, or the Seller Released Parties’
and their respective Affiliates’ rights and obligations under the Transaction
Documents. Each of Purchaser and the Company shall not, and shall ensure that
the Purchaser Released Parties do not, commence any Action asserting any claim
or demand, including any claim of contribution or indemnification, against any
Seller Released Party with respect to the Purchaser Released Liabilities.
Purchaser and the Company shall reimburse Celanese or Seller or any other Seller
Released Party for any reasonable and documented out-of-pocket costs and
expenses, including attorneys’ fees, incurred by them as a result of any breach
of this clause (b) by the Purchaser Released Parties.

 



 20 

 

 

(c)               Following the Closing, Seller and Purchaser agree to discuss,
in their respective sole discretion, any potential changes to Ticona’s right
under Article 4.1(a)(iv) of that certain Joint Venture Agreement, among the
Company, Mitsubishi Gas Chemical Company, Inc., Korea Engineering Plastics Co.,
Ltd., Ticona and PTM Holdings, Inc., dated as of September 4, 2002, to appoint
one (1) director among the directors appointed by the Company under such
agreement.

 

(d)               Notwithstanding anything herein to the contrary, this Section
6.06 shall have no force and effect if the Closing does not occur or if this
Agreement is terminated pursuant to Section 9.01.

 

Section 6.07 Director and Officer Liability and Indemnification.

 

(a)               All rights to indemnification and exculpation from Liabilities
for acts or omissions occurring at or prior to the Closing (and rights to
advancement of expenses) existing as of the date hereof in favor of any Person
appointed by Seller or any of its Affiliates, or otherwise employed by Seller or
any of its Affiliates, who is, or has been at any time prior to the date of this
Agreement, a director or officer of the Company or any of its Subsidiaries
(each, a “D&O Indemnified Party”) as provided in the Company Organizational
Documents or any director and officer insurance policy covering the D&O
Indemnified Parties that is in effect as of the date hereof shall, following the
Closing: (i) continue in full force and effect in accordance with their terms
with respect to any claims against any such D&O Indemnified Party arising out of
such acts or omissions and for a period of six years following the date of this
Agreement, and (ii) not be amended, repealed or otherwise modified in any manner
that would adversely affect any right thereunder of any such D&O Indemnified
Party. From and after the Closing, Purchaser shall cause the Company and its
Subsidiaries, and the Company shall cause its Subsidiaries, to comply with and
honor all obligations under this Section 6.07.

 

(b)               In the event that, after the Closing, (i) the Company or any
of its successors or assigns, (x) consolidates with or merges into any other
Person and is not the continuing or surviving corporation or entity of such
consolidation or merger; or (y) transfers or conveys all or a substantial
portion of its properties and other assets to any Person; or (ii) Purchaser or
any of its successors or assigns dissolves the Company, then, and in each such
case, each of Purchaser and the Company shall cause proper provision to be made
so that the applicable successors and assigns or transferees expressly assume
the obligations set forth in this Section 6.07.

 

Section 6.08 Payment of Dividends. At or prior to the Closing, except as
otherwise agreed by Seller and Purchaser, and to the extent permitted under
applicable Law, the Company shall, and Seller and Purchaser shall cause the
Company to (including by approving shareholder resolutions of the Company to),
declare and pay to each of Seller and Purchaser (a) all annual, interim, and
special dividends as provided by the Shareholders Agreement; and (b) the Stub
Dividend.

 



 21 

 

 

Section 6.09 Release from Credit Support Instruments. Each of Purchaser and the
Company shall, and shall cause its Affiliates to, use their commercially
reasonable best efforts, and Seller and its Affiliates shall cooperate as
reasonably necessary, to take or cause to be taken all actions necessary
(including such actions as reasonably requested by Seller) to secure the prompt
unconditional release of Seller and any of its Affiliates from all of the
guarantees or credit support instruments of the Company or any of its
Subsidiaries in existence as of the Closing Date to which Seller or any of its
Affiliates is a party (the “Credit Support Instruments”). All reasonable costs
and expenses incurred in connection with the release or substitution of Credit
Support Instruments shall be borne by Purchaser or the Company. From and after
the Closing, Purchaser or the Company shall indemnify Seller and its Affiliates
for any and all Losses that such Persons incur arising from or relating to the
Credit Support Instruments.

 

Section 6.10 Books and Records.

 

(a)               Seller agrees that all available books and records that are
retained by Seller or its Affiliates relating to the business of the Company
prior to the Closing shall be open for inspection by Representatives of
Purchaser upon reasonable notice at any time during regular business hours for a
period of seven (7) years (or such shorter period that has been provided in
applicable record retention policies) from the Closing and that Purchaser may
during such period at its expense make such copies or excerpts therefrom as
Purchaser may reasonably request; provided, that such inspection and making of
copies or excerpts shall only be permitted hereunder to the extent reasonably
requested by Purchaser for the purposes of preparing financial statements,
compliance with applicable Laws or in connection with any Action; provided,
further, that neither Seller nor any of its Affiliates shall be required to
permit such inspection or making of copies or excerpts where, upon the advice of
counsel, such action would jeopardize attorney-client privilege or contravene
any Law or contract to which Seller or any of its Affiliates is bound.

 

(b)               Each of Purchaser and the Company agrees that all available
books and records that are retained by Purchaser, the Company or any of their
respective Affiliates relating to the business of the Company prior to the
Closing shall be open for inspection by Representatives of Seller upon
reasonable notice at any time during regular business hours for a period of
seven (7) years (or such shorter period that has been provided in applicable
record retention policies) from the Closing and that Seller may during such
period at its expense make such copies or excerpts therefrom as Seller may
reasonably request; provided, that such inspection and making of copies or
excerpts shall only be permitted hereunder to the extent reasonably requested by
Seller for the purposes of preparing financial statements, compliance with
applicable Laws or in connection with any Action; provided, further, that
neither Purchaser or the Company, nor any of their respective Affiliates shall
be required to permit such inspection or making of copies or excerpts where,
upon the advice of counsel, such action would jeopardize attorney-client
privilege or contravene any Law or contract to which Purchaser, the Company, or
any of their respective Affiliates is bound.

 



 22 

 

 

(c)               Notwithstanding the foregoing, the inspection and information
rights of the parties hereto with respect to Tax matters shall be governed
solely by Section 6.05(d).

 

Section 6.11 Nonencumbrance. From the date of this Agreement until the Closing
or termination of this Agreement, Celanese and Seller shall not, and shall
ensure that their respective Affiliates do not, pledge any of the Shares or
cause or permit any of the Shares to become subject to any Encumbrances.

 

Section 6.12 Guarantee. As a condition and inducement to Purchaser’s willingness
to enter into this Agreement, Celanese hereby unconditionally and irrevocably
agrees to guarantee the full and complete performance by Seller of all of the
terms, covenants and obligations of Seller contained in this Agreement. The
obligations of Celanese under this Section 6.12 shall constitute a present and
continuing guarantee of payment and not of collectability only, shall be
absolute and unconditional and shall not be subject to any counterclaim, setoff,
deduction or defense Celanese may have against Seller or any other Person (other
than Purchaser and the Company, as to which Celanese shall have the same
defenses, if any, as Seller may have against Purchaser and the Company).

 

Article VII

 

CONDITIONS TO CLOSING

 

Section 7.01 Conditions to Obligations of Celanese and Seller. The obligations
of Celanese and Seller to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment or written waiver, at or prior to
the Closing, of each of the following conditions.

 

(a)               Representations, Warranties and Covenants. (i) The
representations and warranties of Purchaser contained in Article IV shall be
true and correct in all material respects as though such representations and
warranties had been made on and as of the Closing Date; (ii) each of the
covenants and agreements contained in this Agreement to be complied with by
Purchaser or the Company on or prior to the Closing shall have been complied
with in all material respects; and (iii) Seller shall have received a
certificate of Purchaser signed by a duly authorized representative thereof
dated as of the Closing Date certifying the matters set forth in clauses (i) and
(ii) above;

 

(b)               Governmental Approvals. The Required Antitrust Clearances
shall have been obtained;

 

(c)               No Order. There shall not be in effect any Governmental Order
issued by a Governmental Authority of competent jurisdiction in any of the
jurisdictions identified on Schedule 7.01(c) that enjoins the consummation of
the sale and purchase of the Shares contemplated by this Agreement; and

 



 23 

 

 

(d)               No Restraint. There shall not be enacted any Law that
prohibits the sale and purchase of the Shares contemplated by this Agreement.

 

Section 7.02 Conditions to Obligations of Purchaser. The obligations of
Purchaser to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or written waiver, at or prior to the Closing, of
each of the following conditions.

 

(a)               Representations, Warranties and Covenants. (i) The
representations and warranties of Seller and Celanese contained in Article III
shall be true and correct in all material respects as though such
representations and warranties had been made on and as of the Closing Date; (ii)
each of the covenants and agreements contained in this Agreement to be complied
with by Seller on or prior to the Closing shall have been complied with in all
material respects; and (iii) Purchaser shall have received a certificate of
Seller signed by a duly authorized representative thereof dated as of the
Closing Date certifying the matters set forth in clauses (i) and (ii) above;

 

(b)               Governmental Approvals. The Required Antitrust Clearances
shall have been obtained;

 

(c)               No Order. There shall not be in effect any Governmental Order
issued by a Governmental Authority of competent jurisdiction in any of the
jurisdictions identified on Schedule 7.01(c) that enjoins the consummation of
the sale and purchase of the Shares contemplated by this Agreement;

 

(d)               No Restraint. There shall not be enacted any Law that
prohibits the sale and purchase of the Shares contemplated by this Agreement;
and

 

(e)               No Material Adverse Effect. Since the date of this Agreement,
no Material Adverse Effect shall have occurred.

 

Article VIII

 

INDEMNIFICATION

 

Section 8.01 Survival of Representations, Warranties and Covenants. (a) The
representations and warranties of the parties hereto contained in this Agreement
or in any certificates delivered pursuant to this Agreement shall survive the
Closing for a period of twelve (12) months after the Closing (provided, that the
representations and warranties of Seller in Section 3.04 (Title to the Shares)
shall survive the Closing indefinitely); and (b) the covenants and agreements
contained in this Agreement shall survive the Closing and shall continue until
all obligations with respect thereto shall have been performed or satisfied or
shall have expired or been terminated in accordance with their terms; provided,
however, that any claim made with reasonable specificity by the party seeking to
be indemnified within the time periods set forth in this Section 8.01 shall
survive until such claim is finally resolved; provided, further, that the time
period set forth in Section 8.01(a) shall not apply in the case of fraud.

 



 24 

 

 

Section 8.02 Indemnification by Celanese and Seller. From and after the Closing,
Celanese and Seller shall indemnify and hold harmless Purchaser and the Company
and their respective Representatives, in each case, from and against any and all
losses, obligations, Liabilities, damages, awards, judgments, claims, interest,
settlement payments, judgments, fines, penalties, assessments, Taxes,
deficiencies and expenses (including any attorneys’ fees) (collectively,
“Losses”) incurred or suffered by them, to the extent arising out of, related
to, or resulting from, (a) the breach of or inaccuracy in any of the respective
representations and warranties of Celanese or Seller contained in this Agreement
or any certificate delivered pursuant to this Agreement; or (b) the breach of
any of the respective covenants or agreements of Celanese or Seller contained in
this Agreement.

 

Section 8.03 Indemnification by Purchaser and the Company. From and after the
Closing, each of Purchaser and the Company shall indemnify and hold harmless
Celanese and Seller and their respective Representatives, in each case, from and
against any and all Losses incurred or suffered by them, to the extent arising
out of, related to, or resulting from, (a) the breach of or inaccuracy in any of
the respective representations and warranties of Purchaser or the Company
contained in this Agreement or any certificate delivered pursuant to this
Agreement; (b) the breach of any of the respective covenants or agreements of
Purchaser or the Company contained in this Agreement; (c) any claims made by
third parties against Seller, Celanese or any of their respective Affiliates
related to the operation or conduct of the business and activities of the
Company and its Subsidiaries from and after the Closing, in each case to the
extent such Losses result from Seller’s ownership of the Shares prior to the
Closing; (d) Pre-Closing Environmental Liabilities; and (e) Pre-Closing Product
Liabilities.

 

Section 8.04 Notice of Loss; Third Party Claims. As promptly as practicable
after making such determination with respect to any such matter, an Indemnified
Party shall give the Indemnifying Party notice of any matter that an Indemnified
Party has determined has given or would reasonably be expected to give rise to a
right of indemnification under this Agreement; provided, however, that the
failure to provide such notice shall not release the Indemnifying Party from any
of its obligations under this Article VIII, except to the extent that the
Indemnifying Party is actually and materially prejudiced by such failure. If an
Indemnified Party shall receive notice of any Action, demand or assessment from
a third party (each, a “Third Party Claim”) against it or which may give rise to
a claim for indemnification under this Article VIII, within thirty (30) days of
the receipt of such notice, the Indemnified Party shall give the Indemnifying
Party notice of such Third Party Claim; provided, however, that the failure to
provide such notice shall not release the Indemnifying Party from any of its
obligations under this Article VIII, except to the extent that the Indemnifying
Party is actually and materially prejudiced by such failure. The Indemnifying
Party shall be entitled to assume and control the defense of such Third Party
Claim at its expense and (after consultation with the Indemnified Party) through
counsel of its choice if it gives notice of its intention to do so to the
Indemnified Party within thirty (30) days of the receipt of notice from the
Indemnified Party of such Third Party Claim, and, in such cases, if the
Indemnified Party desires to participate in any such defense, notwithstanding
anything contained herein, it may do so at its sole cost and expense, and the
Indemnifying Party shall not be liable to the Indemnified Party for legal
expenses incurred by the Indemnified Party in connection with such participation
(it being understood, however, that the Indemnifying Party shall control such
defense). If the Indemnified Party shall have been advised by counsel that there
are actual or potential conflicting interests between the Indemnifying Party and
the Indemnified Party that would make it inappropriate for the same counsel to
represent both the Indemnified Party and the Indemnifying Party with respect to
such Third Party Claim, then the Indemnified Party shall be entitled to retain
its own counsel at the expense of the Indemnifying Party. Notwithstanding the
foregoing, the Indemnifying Party shall not be entitled to assume the defense of
any Third Party Claim (but the fees and expenses of counsel incurred by the
Indemnified Party in defending such Third Party Claim shall nonetheless be
considered Losses for purposes of this Agreement) if the Third Party Claim (i)
seeks an order, injunction, equitable relief or other relief other than money
damages against the Indemnified Party that cannot reasonably be separated from
any related claim for money damages; (ii) involves a Governmental Authority; or
(iii) relates to, or arises out of, any criminal action. In the event that the
Indemnifying Party exercises the right to undertake any such defense against any
such Third Party Claim as provided above, (x) the Indemnified Party shall be
kept apprised of all material developments and may participate in such defense;
(y) the Indemnifying Party shall not withdraw from the defense of such Third
Party Claim without providing advance notice to the Indemnified Party reasonably
sufficient to allow the Indemnified Party to prepare to reassume the defense of
such Third Party Claim; and (z) the Indemnifying Party shall conduct the defense
of the Third Party Claim actively and diligently, including (subject to the
limitations on indemnification in this Agreement) the posting of bonds or other
security required in connection with the defense of such Third Party Claim. If
the Indemnifying Party fails to actively and diligently prosecute the Third
Party Claim (including by withdrawing or threatening to withdraw from the
defense thereof), then the Indemnified Party shall have the right to defend
against the Third Party Claim at the sole cost and expense of the Indemnifying
Party, with counsel of the Indemnified Party’s choosing. The Indemnifying Party
shall not admit any liability with respect to, or settle, compromise or
discharge, any Third Party Claim without the Indemnified Party’s prior written
consent; provided, that, the Indemnified Party shall agree to any settlement or
compromise of any claim or demand that the Indemnifying Party may recommend (A)
that provides for a full and unconditional release of the Indemnified Party in
respect of such claim or demand, (B) that does not impose injunctive or other
equitable relief against the Indemnified Party or a finding or admission of any
responsibility or guilt of the Indemnified Party, (C) if the Indemnifying Party
has agreed in writing that such Third Party Claim is the subject of indemnity
hereunder; and (D) for which the outcome of such settlement or compromise would
reasonably be expected to not materially and adversely affect the ability of the
Indemnified Party or its Affiliates to conduct their respective businesses or
any of their reputation or relationship with material suppliers or customers.
The Indemnified Party shall not admit any liability with respect to, or settle,
compromise or discharge, any Third Party Claim without the Indemnifying Party’s
prior written consent (not to be unreasonably withheld, delayed or conditioned).

 



 25 

 

 

Section 8.05 Remedies. Each of the parties hereto acknowledges and agrees that,
following the Closing, (a) the rights and remedies set forth in this Article
VIII shall be the sole and exclusive remedies of the parties hereto for any
breach of the representations and warranties contained in this Agreement and for
any failure to perform and comply with any covenant or agreement in this
Agreement, (b) any and all claims arising out of, relating to, or resulting
from, the transactions contemplated in this Agreement must be brought under and
in accordance with the terms of this Agreement, and (c) notwithstanding anything
herein to the contrary, no breach of any representation, warranty, covenant or
agreement contained in this Agreement shall give rise to any right on the part
of any party hereto, after the consummation of the transactions contemplated by
this Agreement, to rescind this Agreement or any of the transactions
contemplated hereby. Each party hereto shall cause its Affiliates to comply with
this Section 8.05.

 

Article IX

 

TERMINATION

 

Section 9.01 Termination. This Agreement may be terminated at any time prior to
the Closing:

 

(a)               by Seller or Purchaser if the Closing shall not have occurred
by July 20, 2021 (the “Termination Date”); provided, that if the conditions set
forth in Section 7.01(b) and Section 7.02(b) shall not have been satisfied or
waived by the Termination Date, but all other conditions to the Closing (other
than those conditions that by their terms are to be satisfied at the Closing)
have been satisfied, then Seller or Purchaser may extend the Termination Date to
the closing of business New York time three (3) months after the Termination
Date by giving written notice of such extension to the other parties hereto;
provided, further, that the right to terminate this Agreement under this Section
9.01(a) shall not be available to Seller or Purchaser, as the case may be, if
its failure to fulfill any obligation under this Agreement shall have been the
cause of, or shall have resulted in, the failure of the Closing to occur on or
prior to such date;

 

(b)               by Seller or Purchaser in the event that any Governmental
Authority of competent jurisdiction in any of the jurisdictions identified on
Schedule 7.01(c) shall have issued a Governmental Order that permanently enjoins
the sale and purchase of the Shares contemplated by this Agreement and such
Governmental Order shall have become final and non-appealable; provided,
however, that the right to terminate this Agreement under this Section 9.01(b)
shall not be available to any party hereto whose failure to fulfill any
obligation under this Agreement has been the cause of, or has resulted in, the
issuance of such Governmental Order; or

 

(c)               by the written consent of all of the parties hereto.

 



 26 

 

 

Section 9.02 Effect of Termination. In the event of the termination of this
Agreement as provided in Section 9.01, written notice thereof shall be given to
the other parties hereto, specifying the provision or provisions hereof pursuant
to which such termination shall have been made, and, subject to the remainder of
this Section 9.02, this Agreement shall forthwith become void and there shall be
no liability under this Agreement on the part of any party hereto or any of
their respective Representatives; provided, that (a) this Section 9.02 and
Article X shall survive any termination and shall remain in full force and
effect; and (b) nothing herein shall relieve any party hereto from liability for
fraud committed prior to such termination or liability for any intentional
breach of this Agreement occurring prior to such termination.

 

Article X

 

GENERAL PROVISIONS

 

Section 10.01 Expenses. Except as otherwise specified in this Agreement, all
costs and expenses, including fees and disbursements of counsel, financial and
other advisors and accountants, incurred in connection with this Agreement and
the transactions contemplated by this Agreement shall be borne by the party
incurring such costs and expenses, whether or not the Closing shall have
occurred.

 

Section 10.02 Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be given or
made and shall be deemed to have been duly given or made (a) upon receipt by
delivery in person, (b) three (3) days after dispatch by an internationally
recognized overnight courier service, (c) upon receipt by the intended recipient
in readable form if sent by electronic mail (with a confirmatory copy sent by an
internationally recognized overnight courier service) or (d) upon receipt by
facsimile (with a confirmatory copy sent by an internationally recognized
overnight courier service) to the respective parties hereto at the following
addresses (or at such other address for a party hereto as shall be specified in
a notice given in accordance with this Section 10.02):

 

(i)                 if to Seller and Celanese:

 

Celanese Sales Netherlands B.V.

The Atrium

Strawinskylaan 3105

1077 ZX Amsterdam

The Netherlands

  Email: martin.fischer@celanese.com   Attention: Deputy General Counsel, EMEA

 

and

 

Celanese Corporation

222 W. Las Colinas Blvd., Suite 900N

Irving, Texas 75039

  Email: lynne.puckett@celanese.com   Attention: General Counsel

 



 27 

 

 

with a copy to (which shall not constitute notice):

 

Shearman & Sterling LLP

599 Lexington Avenue

New York, New York 10022-6069

  Facsimile: (212) 848-7179   Email: george.casey@shearman.com    
hschiwek@shearman.com   Attention: George A. Casey, Esq.     Heiko Schiwek, Esq.

 

(ii)              if to Purchaser:

 

Daicel Corporation

JR Shinagawa East Bldg.

2-18-1, Konan, Minato-ku, Tokyo

108-8230 Japan

  Facsimile: +81-3-6711-8100   Email: ic_hayashi@jp.daicel.com; and    
tm_yamane@jp.daicel.com   Attention: Ichiro Hayashi; and     Tomohiro Yamane

 

with a copy to (which shall not constitute notice):

 

Orrick, Herrington & Sutcliffe LLP

Izumi Garden Tower 28F

1-6-1, Roppongi, Minato-ku, Tokyo

 

106-6028 Japan

  Facsimile: +81-3-3224-2901   Email: hsugita@orrick.com     rsmith@orrick.com  
Attention: Hiroki Sugita     Richard Smith

 

(iii)            if to the Company:

 

Polyplastics Company, Ltd.

Legal Dept.

JR Shinagawa East Building,

Konan 2-chome, Minato-ku, Tokyo, Japan

  Facsimile: +81-3-6711-8606   Email: sonoko.takahashi@polyplastics.com  
Attention: Sonoko Takahashi

 



 28 

 

 

with a copy to (which shall not constitute notice):

 

Hughes Hubbard & Reed LLP

One Battery Park Plaza, 15th Floor

New York, New York 10004-1482

  Facsimile: (212) 299-6872   Email: seth.rothman@hugheshubbard.com   Attention:
Seth D. Rothman

 

Section 10.03 Public Announcements. None of the parties to this Agreement shall
make, or cause to be made, any press release or public announcement in respect
of this Agreement, the other Transaction Documents or the transactions
contemplated hereby and thereby or otherwise communicate with any news media or
disclose information to any other Person regarding this Agreement, the other
Transaction Documents or the transactions contemplated hereby and thereby
without the prior written consent of the other parties hereto, unless such press
release or public announcement is required by applicable Law or stock exchange
regulation, in which case the parties hereto shall, to the extent practicable,
consult with each other as to the timing and contents of any such press release,
public announcement or communication; provided, however, that the prior written
consent of the other parties hereto shall not be required hereunder with respect
to any press release, public announcement or communication that is substantially
similar to a press release, public announcement or communication previously
issued with the prior written consent of such other parties.

 

Section 10.04 Severability. If any term or other provision of this Agreement is
declared invalid, illegal or incapable of being enforced by any Governmental
Authority, all other terms and provisions of this Agreement shall nevertheless
remain in full force and effect for so long as the economic or legal substance
of the transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party hereto. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties hereto as closely as possible in a mutually
acceptable manner in order that the transactions contemplated by this Agreement
are consummated as originally contemplated to the greatest extent possible.

 

Section 10.05 Entire Agreement. This Agreement, the other Transaction Documents
and the Confidentiality Agreement constitute the entire agreement of the parties
hereto with respect to the subject matter hereof and thereof and supersede all
prior agreements and undertakings, both written and oral, among the parties
hereto with respect to the subject matter hereof and thereof.

 



 29 

 

 

Section 10.06 Assignment. This Agreement and the rights and obligations
hereunder may not be assigned by operation of law or otherwise without the
express written consent of the parties hereto (which consent may be granted or
withheld in the sole discretion of each such party), as the case may be, and any
attempted assignment that is not in accordance with this Section 10.06 shall be
null and void; provided, however, that any party hereto may assign, delegate or
otherwise transfer (including by operation of law) any of its rights or
obligations under this Agreement without the prior written consent of the other
parties hereto to any of such party’s Affiliates; provided, that, in cases of
any such assignment, delegation or transfer by such party, such party shall
remain liable for, and shall not be released from, its liabilities and
obligations hereunder (except to the extent the other parties hereto consent in
writing otherwise).

 

Section 10.07 Amendment. This Agreement may not be amended or modified except
(a) by an instrument in writing signed by, or on behalf of, the parties hereto
that expressly references the Section of this Agreement to be amended; or (b) by
a waiver in accordance with Section 10.08.

 

Section 10.08 Waiver. Any party to this Agreement may (a) extend the time for
the performance of any of the obligations or other acts of the other party;
(b) waive any inaccuracies in the representations and warranties of the other
party contained herein or in any document delivered by the other party pursuant
to this Agreement; or (c) waive compliance with any of the agreements of the
other party or conditions to such obligations contained herein. Any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed by the parties to be bound thereby. Notwithstanding the foregoing, no
failure or delay by any party hereto in exercising any right hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or future exercise of any other right hereunder. Any waiver
of any term or condition hereof shall not be construed as a waiver of any
subsequent breach or as a subsequent waiver of the same term or condition, or a
waiver of any other term or condition of this Agreement.

 

Section 10.09 No Third-Party Beneficiaries. This Agreement shall be binding upon
and inure solely to the benefit of, and be enforceable by, only the parties
hereto and their respective successors and permitted assigns and nothing herein,
express or implied, is intended to, or shall confer upon, any other Person any
right, benefit or remedy of any nature whatsoever, including any rights of
employment for any specified period, under or by reason of this Agreement.

 

Section 10.10 Specific Performance. Each of the parties hereto acknowledges and
agrees that the parties hereto would be irreparably damaged if any of the
provisions of this Agreement are not performed in accordance with their specific
terms or are otherwise breached and that any non-performance or breach of this
Agreement by any party hereto could not be adequately compensated by monetary
damages alone and that the parties hereto would not have any adequate remedy at
law. Accordingly, in addition to any other right or remedy to which any party
hereto may be entitled, at law or in equity (including monetary damages), such
party shall be entitled (to the extent permitted by applicable Law) to enforce
any provision of this Agreement by a decree of specific performance and to
temporary, preliminary and permanent injunctive relief to prevent breaches or
threatened breaches of any of the provisions of this Agreement, without proof of
actual damages or posting any bond or other undertaking. Without limiting the
generality of the foregoing, the parties hereto agree that Seller shall be
entitled to enforce specifically Purchaser’s obligation, and Purchaser shall be
entitled to enforce specifically Seller’s obligation, to consummate the
transactions contemplated by this Agreement (including the obligation to
consummate the Closing and to pay all amounts payable hereunder and to sell the
Shares), if the conditions set forth in Section 7.01 or Section 7.02, as the
case may be, have been satisfied (other than those conditions that by their
nature are to be satisfied at the Closing) or waived. The parties hereto agree
that they will not contest the appropriateness of specific performance as a
remedy or assert that a remedy of monetary damages would provide an adequate
remedy for any breach or threatened breach of this Agreement.

 



 30 

 

 

Section 10.11 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, regardless of any
conflicts of law principles that would require the application of the Laws of
another jurisdiction. All Actions that, directly or indirectly, arise out of, or
relate to, this Agreement shall be heard and determined exclusively in the Court
of Chancery of the State of Delaware; provided, however, that if such court does
not have jurisdiction over such Action, such Action shall be heard and
determined exclusively in any Delaware state court or United States federal
court sitting in the State of Delaware. Consistent with the preceding sentence,
each of the parties hereto hereby (a) submits to the exclusive jurisdiction of
any federal or state court sitting in the State of Delaware for the purpose of
any Action brought by any party hereto that, directly or indirectly, arises out
of or relates to this Agreement; (b) agrees that service of process in such
Action will be validly effected by sending notice in accordance with Section
10.02; (c) irrevocably waives and releases, and agrees not to assert by way of
motion, defense, or otherwise, in or with respect to any such Action, any claim
that (A) such Action is not subject to the subject matter jurisdiction of at
least one of the above-named courts; (B) its property is exempt or immune from
attachment or execution in the State of Delaware; (C) such Action is brought in
an inconvenient forum; (D) that the venue of such Action is improper; or (E)
this Agreement or the transactions contemplated by this Agreement may not be
enforced in or by any of the above-named courts; and (d) agrees not to move to
transfer any such Action to a court other than any of the above-named courts.

 

Section 10.12 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY ACTION OR LIABILITY, DIRECTLY
OR INDIRECTLY, ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH OF THE PARTIES HERETO
HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY
SUCH ACTION OR LIABILITY, SEEK TO ENFORCE THE FOREGOING WAIVER; AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 10.12.

 



 31 

 

 

Section 10.13 Counterparts. This Agreement may be executed and delivered
(including by facsimile or other means of electronic transmission, such as by
electronic mail in “pdf” form) in two or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement.

 

 

[Signature Pages Follow]

 



 32 

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first written above by its respective officers thereunto
duly authorized.

 

  Celanese corporation           By: /s/ Lori J. Ryerkerk     Name: Lori J.
Ryerkerk     Title: President and Chief Executive Officer

 

 

  Celanese Sales Netherlands B.V.             By: /s/ Scott A. Richardson    
Name: Scott A. Richardson     Title: Director

 

 

  Daicel Corporation           By: /s/ Yoshimi Ogawa     Name: Yoshimi Ogawa    
Title: President and Chief Executive Officer

 

 

  POLYPLASTICS COMPANY, LTD.           By: /s/ Toshio Shiwaku     Name: Toshio
Shiwaku     Title: President and Chief Executive Officer

 

[Signature Page to Transaction Agreement]

 



  

 